DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., U. S. Patent Application No. 2016/0199707, in view of Boone, U. S. Patent Application No. 2005/0049081, and in further view of Nakano U.S. Patent Application No. As to Claim 1, Cole teaches a golf club head comprising a body comprising a heel end, a toe end, a crown, a sole, a front end (front surface), and a rear end (rear surface), paragraph 0051, which define an interior cavity, paragraph 0060.   The interior cavity may comprise an internal surface which extends along the heel end, the toe end, the crown, the sole, the front end, and the rear end, paragraph 0060.  Cole teaches first and second ribs protruding from the internal surface, each rib having first and second ends, with the second end being opposite the first, paragraph 0065 and see Figures 2 and 3.  It is inherent that protruding ribs have a height orthogonal to the internal surface.  Cole discloses a plurality of ribs, see Figure 2, but Cole is silent as to ribs varying in height from a first end to and second end and as to ribs being placed so as to comprise connecting ribs.  Boone teaches a golf club head having first and second ribs (fins) protruding from an internal surface (interior of crown), paragraph 0042.  First rib height and second rib height may vary from a first end to a second end of each rib, paragraph 0042 and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole with ribs of varying height from first to second ends, as taught by Boone, to provide Cole with specifically shaped ribs, to yield the predictable result of facilitating the customization of energy transfer into a ball.  Nakano teaches that a golf club head may comprise first and second ribs (20, 22) protruding from an internal surface, paragraph 0051 and see Figure 3.  The club head may further include a connecting rib (24 center portion) extending between the first and second ribs connecting them together, paragraph 0064.  It is inherent that the connecting rib has a height measured orthogonal to the internal surface.  The connecting rib comprises a first end connected with the first rib and a second end connected with the second rib, see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with a connecting rib extending between  In re Dailey, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide an integral first rib, connecting rib, and second rib, since it has been held that use of one piece construction instead of rigidly secured parts is merely an obvious matter of engineering choice, In re Larson, 340 F. 2d 965,968, 144 USPQ 347, 349 (CCPA 1965).  

    PNG
    media_image1.png
    552
    588
    media_image1.png
    Greyscale

As to Claims 2 and 12, Boone teaches that club may comprise side ribs on the internal surface, noting that ribs may be provided on the skirt of the club head, paragraphs 0028 and 0029.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with side ribs, as taught by Boone, to provide Cole, as modified, with a known substitute arrangement of internal ribs.  Cole, as modified, discloses the claimed invention except for indicating that side ribs may be arranged with a first side rib on the heel side and a second side rib on the toe side.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the side ribs with a first side rib on the heel side and a In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claims 3 and 13, Cole teaches that the club head body front end may comprise a strikeface, paragraph 0054.  Boone teaches that ribs may comprise side ribs, as discussed above, and that ribs may be offset from a strikeface (12), paragraph 0042 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with ribs offset from the strikeface, as taught by Boone, to provide Cole, as modified, with unhampered flexing of the strikeface, to yield the predictable result of improving resiliency of the strikeface.  Cole, as modified, discloses the claimed invention except for specifically indicating that the first and second side ribs may be arranged to be offset from the strikeface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the side ribs in offset relation to the strikeface, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claims 4 and 14, Cole, as modified, discloses the claimed invention except for indicating that the second side rib may be located closer to the crown.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the second side rib closer to the crown, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claims 5, 6, 15, and 16, Cole, as modified, discloses the claimed invention except for indicating that the first and second side ribs may be located in the space within 0.5 inch from the crown apex or within 0.5 inch away from the bottommost plane of the sole.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second side ribs within the spaces as claimed, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 8, Nakano In re Japikse, supra.  As to Claims 9 and 10, Cole, as modified, discloses the claimed invention except for arranging the first end of the connecting rib closer to the front end than the second end, where the first end is located near the heel and the second end is located near the toe end.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second ends of the connecting rib as claimed, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 11, Cole, as modified by Boone and Nakano, is applied as in Claim 1, with the same obviousness rationales being found applicable.  Cole, as modified, discloses the claimed invention except for providing a second connecting rib in addition to the connecting rib of Claim 1, being considered to be a first connecting rib and except for arranging the first and second connecting ribs as claimed.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a second connecting rib extending between the first and second ribs to connect them together, since it has been held that mere duplication of the essential St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second connecting ribs with the first being closer to the front and with the first and second connecting ribs being arranged in parallel, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 18, Nakano, together with the cited case law, is applied as in Claim 1, with regard to a connecting rib having first and second ends integrally formed with respective first and second ribs, the first connecting rib being considered as a counterpart to the connecting rib.  The examiner finds that the case law applied in Claim 10 is equally applicable to support a finding of obviousness with regard to arranging the first end of the first connecting rib near the heel end and the second end of the first connecting rib near the toe end.  As to Claim 19, Nakano, together with the cited case law, is applied as in Claim 8, with the first connecting rib being considered to be a counterpart to the connecting rib.  As to Claim 20, The cited case law is applied as in Claim 9, with the first connecting rib being considered to be a counterpart to the connecting rib.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole, in view of Boone and Nakano, as applied to claim 1 above, and further in view of DeMille et al., U. S. Patent No. 8,979671.  Cole, as modified, substantially shows the claimed limitations as discussed above.  Cole, as modified, is silent as to a sole internal structure configured to receive a weight.  DeMille teaches that a club head may be provided with a sole internal structure (80) configured to receive a sole weight (weight receiving region) wherein a first rib (120) and a second rib (150) are connected to the sole internal structure, Col. 5, ln. 30-35 and Col. 8, ln. 17-25.  It would have been obvious to one of ordinary skill in the art at the effective filing date to .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-9 of U.S. Patent No. 10,874,917. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7, and 9 of the patent disclose the limitations of Claims 1, 2, and 4.  Claim 2 of the patent discloses the limitations of Claims 3 and 13, Claim 5 of the patent discloses the limitations of Claims 5 and 15.  Claim 6 of the patent discloses the limitations of Claims 6 and 16.  Claim 8 of the patent discloses the limitations of Claims 9 and 20.  Claims 1, 7, and 9 of the patent disclose the limitations of Claims 8, 10, 11, 12, 14, 18, and 19, except for providing an additional second connecting rib and except for arranging the connecting ribs as specifically claimed.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a second connecting rib extending between the first and second ribs to connect them together, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange first and second In re Japikse, supra.  
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 10,874,917 in view of DeMille et al., U. S. Patent No. 8,979671. Claims 1, 7, and 9 of the patent disclose the limitations of Claims 7 and 17 except for providing a sole internal structure to receive a weight.  DeMille teaches that a club head may be provided with a sole internal structure (80) configured to receive a sole weight (weight receiving region) wherein a first rib (120) and a second rib (150) are connected to the sole internal structure, Col. 5, ln. 30-35 and Col. 8, ln. 17-25.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a sole internal structure configured to receive a sole weight and at least one of a first and second rib being connected to the sole internal structure, as taught by DeMille, to yield the predictable result of providing a weight port with structural integrity.  



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        15 October 2021